DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“determining a current configuration N of an adaptive private network (APN) having a centralized management system that includes a network control node (NCN) coupled through the APN to a plurality of client nodes, 
wherein the NCN is separate from the plurality of client nodes and the NCN provides timing and control to the client nodes within the APN; 
generating, for a user A, a first changed configuration A-1 for the APN and a unique configuration identifier (UCID) list {N, A-1} which are both sent to the NCN; determining in the NCN to update the current configuration N to the first changed configuration A-1, which becomes the next current configuration, since the NCN finds an identifier for the current configuration N in the UCID list {N,A-1}; 
generating, for a user B, a second changed configuration B-1 for the APN and a second UCID list {N,B-1} which are both sent to the NCN; and 
determining, in the NCN and by searching for and not finding an identifier for the next current configuration A-1 in the second UCID list {NB-1}, to not update the next current configuration A-1 since the NCN does not find the identifier for the next current configuration A-1 in the second UCID list {N,B-1}, 
wherein the user B is informed of the second UCID list {N,B-1} discrepancy with respect to the next current configuration A-1.” 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
The prior art does not teach or suggest the specifically enumerated and ordered features of 1) configuration conflict tracking 2) an adaptive private network 3) a centralized management system 4) a network control node 5) various configuration 6) a unique configuration identifier 7) updating configuration identifiers 8) searching for configuration changes 9) various users. 
Subsequently, the Applicant Arguments/Remarks in respect to the USC 112 Rejection of Claim(s) 1, 3 & 5 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 02/16/2022 Non-Final Rejection, 05/16/2022 Applicant Arguments/Remarks), the Applicant’s Arguments and the newly presented amended claims are persuasive and overcomes the USC 112 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-6 is/are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457